IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20444



     ESME J. HOLLAND,

                                      Plaintiff-Appellant,

                                versus

     UNITED STATES OF AMERICA,

                                      Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                            H-98-CV-4137
                        - - - - - - - - - -
                           March 8, 2001

Before KING, Chief Judge, ALDISERT* and BENAVIDES, Circuit Judges.

PER CURIAM:**

     Esme J. Holland appeals the grant of summary judgment in favor

of the United States.    She brought a claim for a refund under the

Internal Revenue Code § 104(a)(2) which provides that income received

in payment for personal injuries is excluded from taxation. See 29

U.S.C. § 104(a)(2).     The district court granted summary judgment

reasoning that Holland could not show that the payments stemmed from

emotional damages.    This Court affirms on alternative grounds as

     *
          Circuit Judge of the Third Circuit, sitting by designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
these grounds were properly asserted in district court.

     It is clear under the plain language of the settlement agreement

that Holland reserved all claims for personal injuries.   As such her

proceeds are not excludable under §104(a)(2) and instead constitute

taxable income.

     We AFFIRM.




                                2